Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 31 July 2020 and 30 October 2020 have been entered. Applicant’s amendment of the specification filed 31 July 2020 has been entered. Applicant’s submission of replacement drawings (Figures 1-24) filed 15 January 2021 is acknowledged.

Election/Restriction
Applicant’s election, with traverse, of Group III, claims 46-54, and the species of: A-b) wherein at least one of the at least one accessory molecule is a multiple-charge anion; C-b) wherein said multiple-charge anion is citrate; and D-a) wherein the method is for treating a patient having rheumatoid arthritis, in the reply filed on 30 September 2022 is acknowledged. While Applicant elected a species from Group D, the claims of the elected Group III do not read on the species of Group D.
Applicant traverses the requirement for restriction election on the ground that the Examiner merely provides the conclusive statements but fails to provide evidence to support that the inventions listed as Groups I-III are distinct; as such, the Examiner has not fully met the burden to show that Groups I-III are distinct. Applicant also traverses the requirement for species election. Applicant argues that while the Examiner lists potential reasons for a search or examination burden, the Examiner has not provided a specific reason for the asserted search or examination burden for the species as listed, and accordingly has not sufficiently met the burden for requiring the species election.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
As set forth in the requirement for restriction election mailed 08/15/2022, the inventions listed as Groups I-III are distinct and there would be a serious search and/or examination burden if restriction were not required. The inventions of Groups I and II are unrelated because the process of Group I is not used or otherwise involved in the process of Group II; for example, the process of Group I requires incubating an aggregating IL-1ra with at least one accessory molecule, which is not used in the process of Group II. The inventions of Groups I and III are distinct because the process of Group I can be used to make another and materially different product (e.g., preparing a drug formulation for a different protein), or that the product of Group III can be made by another and materially different process (e.g., isolating from a natural source). The inventions of Groups II and III are distinct because the product of Group III can be used in a materially different process (e.g., for use in an in vitro assay). Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Regarding the requirement for a species election, the species listed in Group A (i.e., a sugar and a multiple-charge anion) and Group B (i.e., glycerol, sorbitol and sucrose) are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. Should Applicant traverse on the ground that the species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 are cancelled. Claims 10-54 are pending. Claims 10-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 46-54 are under examination to the extent they read on the elected species. Claims 46, 47, 49, 53 and 54 read on the elected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
U.S. Application No. 11/097,993 is now patented (U.S. Patent No. 10,765,747). The first paragraph [001] of the specification should be updated accordingly.

Claim Objections
Claims 47, 53 and 54 are objected to because of the following informalities:
Claims 47, 53 and 54 recite “wherein at least one accessory molecule is …”, which should be “wherein the at least one accessory molecule is …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 46, 47, 49 and 53 are rejected under 35 U.S.C. 102(b) as being anticipated by Chang et al. (Pharm. Res., 1996, Vol. 13(2):243-249).
Chang teaches a stable freeze-dried formulation of recombinant human IL-1ra (rhIL-1ra). Chang teaches that a formulation with the desired stability contains, for example, 100 mg/ml rhIL-1ra, 2% (w/v) glycine, 10% (w/v) sucrose, and 10 mM citrate buffer at pH 6.5 (p. 248, col. 2, under section “SUMMARY AND CONCLUTIONS”). Chang teaches that the formulation could be reconstituted without precipitation after 14 months at 30˚C or 50˚C (see Abstract). The citrate buffer meets the limitation as “a lysine-reactive accessary molecule” or “an arginine-reactive accessary molecule” according to the definition for the terms (see p. 21, paragraphs [086] [087] of the instant specification), because the carboxyl group of citrate is reactive to an amine group in lysine or arginine. 
Therefore, Chang anticipates the instant claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (Pharm. Res., 1996, Vol. 13(2):243-249), as applied to claims 46, 47, 49 and 53 above, and further in view of Light (BioTechniques, 1985, Vol. 3(4):298-306).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Chang teach as set forth above. Chang, however, does not teach adding citraconic anhydride in the formulation (claim 54).
Light teaches the use of citraconic anhydride to modify lysyl residues in a polypeptide for the purpose of avoiding aggregation, increasing solubility, and improving yields of refolded polypeptides (pp. 298, last paragraph in “Introduction”; also see “Abstract”). Light teaches that the resulting citraconyl derivative changed the positively charged residues to negative charged carboxylate, thereby aggregation was minimized or entirely eliminated (pp. 301, under section “Refolding of Citraconylated Trypsinogen”).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add citraconic anhydride (which is a lysine-reactive molecule) in a solution of rhIL-1ra. One of ordinary skill in the art would have been motivated to do so, because Chang teaches preparing a stable formulation of rhIL-1ra with reduced aggregation, and Light further teaches the use of citraconic anhydride to modify lysyl residues in a polypeptide for the purpose of avoiding aggregation, increasing solubility, and improving yields of refolded polypeptides, to thereby minimize or even entirely eliminate protein aggregation. Therefore, the combined teachings provide a reasonable expectation of success in reducing rhIL-1ra aggregation in a formulation.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/
Primary Examiner, Art Unit 1646                                                                                                                                                                                            November 3, 2022